


Exhibit 10.1
JETBLUE AIRWAYS CORPORATION
2011 INCENTIVE COMPENSATION PLAN
Notice of Performance Share Unit Grant
Participant:        
Company:        JetBlue Airways Corporation
Notice:
You have been granted the following Performance Share Units in accordance with
the terms of this notice, the Performance Share Unit Award Agreement attached
hereto as Attachment A (such notice and agreement, collectively, this
“Agreement”) and the Plan identified below.

Type of Award:
Other Stock-Based Awards, referred to herein as “Performance Share Units”. A
Performance Share Unit is an unfunded and unsecured obligation of the Company to
deliver up to one and one-half (1½) Shares or the cash equivalent thereof, as
determined in accordance with this Agreement and subject to the terms and
conditions of this Agreement and those of the Plan. One-half (½) of the
Performance Share Units are “ROIC Performance Share Units” and one-half (½) of
the Performance Share Units are “[•]CASM Performance Share Units.”

Plan:
JetBlue Airways Corporation 2011 Incentive Compensation Plan.

Grant:            Grant Date: , 2013
Number of Performance Share Units:  




Acknowledgment
and Agreement:
The undersigned Participant acknowledges receipt of, and understands and agrees
to, the terms and conditions of this Agreement and the Plan.



JETBLUE AIRWAYS CORPORATION.






By:
      Name:
      Title:
Date:


PARTICIPANT














Date:







--------------------------------------------------------------------------------






JETBLUE AIRWAYS CORPORATION
2011 INCENTIVE COMPENSATION PLAN
Performance Share Unit Award Agreement


This Performance Share Unit Award Agreement, dated as of the Grant Date set
forth in the Notice of Performance Share Unit Grant to which this Performance
Share Unit Award Agreement is attached (the “Grant Notice”), is made between
JetBlue Airways Corporation and the Participant set forth in the Grant Notice.
The Grant Notice is included in and made part of this Performance Share Unit
Award Agreement.
1.Definitions. Capitalized terms used but not defined herein have the meaning
set forth in the Plan. For purposes of this Agreement, the following terms have
the following meanings:
(a)“Adjusted Operating Income” means, with respect to a calendar year, (i) the
sum of: (A) Operating income, (B) Interest income and other (in each case, as
determined based on the Company's audited Consolidated Statement of Operations
for such year) and (C) Interest Related to 7 times Aircraft Rent for such year,
minus (ii) the product of (A) the Effective Tax Rate for such year, multiplied
by (B) the sum described in clause (i) above.
(b)“Affiliate” (i) any Subsidiary; (ii) any Person that directly or indirectly
controls, is controlled by or is under common control with the Company; and/or
(iii) to the extent provided by the Committee, any Person in which the Company
has a significant interest. The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as applied
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting or other securities, by contract or
otherwise.
(c)“Airline” means [•].
(d)“Annual ROIC” means, with respect to a calendar year, (i) Adjusted Operating
Income for such year, divided by (ii) Average Invested Capital for such year.
(e)“Average Invested Capital” means, with respect to a calendar year, (i) the
sum of Year End Invested Capital for such year, plus Year End Invested Capital
for the calendar year that immediately precedes such calendar year, divided by
(ii) 2.
(f)“[•] SLA Ex-Fuel CASM” means (i) the sum of the [•] SLA Ex-Fuel CASM for each
of 2013, 2014 and 2015, divided by (ii) 3.
(g)“Disability” means long-term disability within the meaning of the Company's
long-term disability plan in which the Participant then participates, or, if
there is no such plan, as determined by the Committee in good faith.
(h)“Earned Performance Share Units” means the total of (i) the Earned ROIC
Performance Share Units and (ii) the Earned [•] CASM Performance Share Units.
(i)“Earned [•] CASM Percentage” means the percentage determined in accordance
with the following schedule based on the [•] SLA Ex-Fuel CASM, with the Earned
[•] CASM Percentage for any [•] SLA Ex-Fuel CASM between the levels set forth in
such schedule determined by linear interpolation:


 
[•] SLA Ex-Fuel CASM
Earned [•] CASM Percentage
Maximum
[•]
150%
Target
[•]
100%
Minimum
[•]
50%
Below Minimum
[•]
0%



(j)“Earned [•] CASM Performance Share Units” means the product of (i) the Earned
[•] CASM Percentage, multiplied by (ii) the number of [•] CASM Performance Share
Units set forth in the Grant Notice.
(k)“Earned ROIC Percentage” means the percentage determined in accordance with
the following schedule based on the ROIC, with the Earned ROIC Percentage for
any ROIC between the levels set forth in such schedule determined by linear
interpolation:




--------------------------------------------------------------------------------




 
ROIC
Earned ROIC Percentage
Maximum
[•]
150%
Target
[•]
100%
Minimum
[•]
50%
Below Minimum
[•]
0%



(l)“Earned ROIC Performance Share Units” means the product of (i) the Earned
ROIC Percentage, multiplied by (ii) the number of ROIC Performance Share Units
set forth in the Grant Notice.
(m)“Effective Tax Rate” means, with respect to a calendar year and determined
based on the Company's audited Consolidated Statement of Operations for such
year, (i) Income tax expense divided by (ii) Income before income taxes.
(n)“Interest Related to 7 Times Aircraft Rent” means, with respect to a calendar
year, the product of (i) 7 Times Aircraft Rent for such year, multiplied by (ii)
7.5%.
(o)“[Ÿ] SLA Ex-Fuel CASM” means, [•].
(p)“Normal Retirement” means voluntary Termination of Service by the Participant
on or after the date on which the sum of the Participant's age and years of
service as an employee of the Company and/or any Affiliate is at least
sixty-five (65); provided, however, that the Participant has both (i) attained
the age of 55, and (ii) completed ten (10) years of service as an employee of
the Company and/or any Affiliate.
(q)“Return on Invested Capital” or “ROIC” means (i) the sum of Annual ROIC for
calendar years 2013, 2014 and 2015, divided by (ii) 3.
(r)“7 Times Aircraft Rent” means, with respect to a calendar year and determined
based on the Company's audited Consolidated Statement of Operations for such
year, the product of (i) Aircraft rent, multiplied by (ii) 7.
(s)“[•] SLA Ex-Fuel CASM” means [Ÿ].


(t)“SLA Ex-Fuel CASM” means [•] “stage length adjusted cost per available seat
mile, excluding fuel,” determined in accordance with the following formula: [•]
(u)“Year End Invested Capital” means, with respect to a calendar year, the sum
of: (i) Total stockholders' equity, (ii) Long-term debt and capital lease
obligations, (iii) Short-term borrowings, (iv) Current maturities of long-term
debt and capital leases (in each case determined based on the Company's audited
consolidated financial statements for such year) and (v) 7 Times Aircraft Rent
for such year.


2.Grant of Performance Share Units. Subject to the provisions of this Agreement
and the provisions of the Plan, the Company hereby grants to the Participant,
pursuant to the Plan, the number of Performance Share Units, comprised of ROIC
Performance Share Units and [•] CASM Performance Share Units, set forth in the
Grant Notice.
3.Earned Performance Share Units.
(a)Earned ROIC Performance Share Units. The ROIC Performance Share Units shall
become Earned ROIC Performance Share Units in accordance with the provisions,
and subject to the conditions, set forth in this Agreement. Following issuance
of the Company's audited financial statements for calendar year 2015, the
Committee shall determine and certify in writing the ROIC attained, the Earned
ROIC Percentage and the number of Earned ROIC Performance Share Units.
(b)Earned [•] CASM Performance Share Units. The [•] CASM Performance Share Units
shall become Earned [•] CASM Performance Share Units in accordance with the
provisions, and subject to the conditions, set forth in this Agreement.
Following issuance of the Company's audited financial statements for calendar
year 2015, the Committee shall determine and certify in writing the [•] SLA
Ex-Fuel CASM attained, the Earned [•] CASM Percentage and the number of Earned
[•] CASM Performance Share Units.
(c)Failure to Become Earned Performance Share Units. To the extent that the
Performance Share Units do not become Earned Performance Share Units pursuant to
this Section 3, such Performance Share Units shall be forfeited.
(d)Modification of Performance Goals. The Committee shall, to the extent the
exercise of such authority at such time would not cause the Performance
Compensation Awards granted to any Participant for such Performance Period to
fail to qualify as “qualified performance-based compensation” under Section
162(m) of the Code, adjust or modify the calculation of a Performance Goal for
such Performance Period, based on and in order to appropriately reflect the
following events: (i) litigation or claim judgments or settlements; (ii) the
effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results; (iii) any significant domestic
aviation-related terrorist incident or other safety event and/or (iv)
acquisitions, mergers, divestitures or discontinued operations.
(e)Termination of Service. Upon the Participant's Termination of Service under
any circumstances, any Performance Share Units that have not been settled in
accordance with Section 5 hereof prior to the date of such Termination of
Service shall be immediately and unconditionally forfeited, without any action
required by the Participant or the Company, except as follows:




--------------------------------------------------------------------------------




(i)    Disability, Death, Normal Retirement. Upon Termination of Service due to
the Participant's (i) Disability, (ii) death or (iii) Normal Retirement, the
Performance Share Units shall be eligible to become Earned Performance Share
Units, and any Earned Performance Share Units shall be distributed in Shares or
paid in cash, subject to the same terms and conditions had the Participant not
incurred such Termination of Service, provided that such distribution or payment
shall be pro-rated based on the number of complete calendar months that have
elapsed from the Grant Date through the date of such Termination of Service.
(ii)    Early Retirement. Upon Termination of Service due to the Participant's
Early Retirement, the Committee, in its sole discretion, may (but is not
obligated to) determine that the Performance Share Units (in whole or in part)
shall be eligible to become Earned Performance Share Units, and any Earned
Performance Share Units shall be distributed in Shares or paid in cash subject
to the same terms and conditions had the Participant not incurred such
Termination of Service, provided that such distribution or payment shall be
pro-rated based on the number of complete calendar months that have elapsed from
the Grant Date through the date of such Termination of Service.
4.Settlement of Earned Performance Share Units. During calendar year 2016, as
soon as reasonably practicable following completion of all determinations and
certifications contemplated by Section 3, but in no event later than such date
as is needed to comply with the deferred compensation provisions of Internal
Revenue Code section 409A, subject to satisfaction of applicable tax withholding
obligations in accordance with Section 7, the Company shall cause to be
delivered to the Participant, without charge, one Share for each such Earned
Performance Share Unit; provided, however, that the Committee may, in its
discretion, elect to cause the payment of cash, or part cash and part Shares, in
lieu of delivering only Shares in respect of such Earned Performance Share
Units. If a cash payment is made in lieu of delivering Shares, the amount of
such payment shall be equal to the Fair Market Value of such Shares as of the
trading date immediately prior to the date of such payment, less applicable
taxes in accordance with Section 7. Notwithstanding the foregoing provisions of
this Section 5 to the contrary, if at the time of the Participant's separation
from service, the Participant is a “specified employee” within the meaning of
Code Section 409A, any delivery of Shares or payment hereunder that constitutes
a “deferral of compensation” under Code Section 409A and that would otherwise
become due on account of such separation from service shall be delayed, and such
Shares shall be delivered in full upon the earlier to occur of (a) a date during
the thirty-day period commencing six months and one day following such
separation from service and (b) the date of the Participant's death.
5.Change in Control. Notwithstanding Sections 3 and 5, in the event a Change in
Control occurs prior to December 31, 2015, provided that the Participant has not
incurred a Termination of Service prior to the date of such Change in Control,
any then outstanding Performance Share Units shall become Earned Performance
Share Units as if the Earned [•] CASM Percentage and the Earned ROIC Percentage
were each attained at the “target” level, and such Earned Performance Share
Units shall be paid in cash on, or within five (5) business days after, the date
of such Change in Control, based on the Change in Control Price; provided,
however, that if such Change in Control does not constitute a “change in control
event,” within the meaning of Treasury Regulations Section 1.409A-3(i)(5), then
any amounts payable under this Section 6 that constitute a “deferral of
compensation” under Code Section 409A shall be made at the time specified in
Section 5 as if such Change in Control had not occurred.
6.Taxes. Upon settlement of the Earned Performance Share Units, or as of any
other date on which the value of any Performance Share Units otherwise becomes
includible in the Participant's gross income for Federal, state, local or
non-United States income tax or other tax or social security purposes (or
results in any other taxes of any kind), the Participant shall deliver to the
Company at the time of such settlement or such other date such amount of cash as
the Company may require to meet its obligations under applicable tax and other
laws or regulations, provided that the Company may determine that any such tax
obligations shall be satisfied by the Company withholding any Shares otherwise
deliverable and/or any amount otherwise payable to the Participant pursuant to
this Agreement (provided, however, that the amount of any Shares so withheld
shall not exceed the amount necessary to satisfy required Federal, state, local
and non-United States withholding obligations using the minimum statutory
withholding rates for Federal, state, local and/or non-United States tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income), pursuant to any procedures, and subject to any limitations as the
Committee may prescribe and subject to applicable law, based on the Fair Market
Value of the Shares on the payment date, as applicable. The Company or an
Affiliate may, in the discretion of the Committee, provide for alternative
arrangements to satisfy applicable tax withholding requirements in accordance
with Section 17 of the Plan. Regardless of any action the Company or any
Affiliate takes with respect to any or all tax withholding obligations, the
Participant acknowledges that the ultimate liability for all such taxes is and
remains the Participant's responsibility.
7.No Rights as a Shareholder Prior to Issuance of Shares. Neither the
Participant nor any other person shall become the beneficial owner of the Shares
underlying the Performance Share Units, nor have any rights to dividends or
other rights as a shareholder with respect to any such Shares, until and after
such Shares, if any, have been actually issued to the Participant and
transferred on the books and records of the Company or its agent in accordance
with the terms of the Plan and this Agreement.
8.Transferability. The Performance Share Units shall not be transferable
otherwise than by will or the laws of descent and distribution; provided,
however, that the Committee may, in its discretion, permit the Performance Share
Units to be transferred in accordance with the Plan, subject to such conditions
and limitations as the Committee may impose.




--------------------------------------------------------------------------------






9.No Right to Continued Employment. Neither the Performance Share Units nor any
terms contained in this Agreement shall confer upon the Participant any rights
or claims except in accordance with the express provisions of the Plan and this
Agreement, and shall not give the Participant any express or implied right to be
retained in the employment or service of the Company or any Affiliate for any
period or in any particular position or at any particular rate of compensation,
nor restrict in any way the right of the Company or any Affiliate, which right
is hereby expressly reserved, to modify or terminate the Participant's
employment or service at any time for any reason. The Participant acknowledges
and agrees that any right to Earned Performance Share Units shall may be earned
only by continuing as an employee of the Company or an Affiliate at the will of
the Company or such Affiliate and satisfaction of other applicable terms and
conditions contained in the Plan and this Agreement, and not through the act of
being hired or being granted the Performance Share Units hereunder.


10.The Plan; Entire Agreement. By accepting any benefit under this Agreement,
the Participant and any person claiming under or through the Participant shall
be conclusively deemed to have indicated his or her acceptance and ratification
of, and consent to, all of the terms and conditions of the Plan and this
Agreement and any action taken under the Plan by the Board, the Committee or the
Company, in any case in accordance with the terms and conditions of the Plan.
This Agreement is subject to all the terms, provisions and conditions of the
Plan, which are incorporated herein by reference, and to such rules, policies
and regulations as may from time to time be adopted by the Committee. This
Agreement and the Plan contain the entire agreement of the parties relating to
the matters contained herein and supersede all prior agreements and
understandings, oral or written, between the parties with respect to the subject
matter hereof. In the event of any conflict between the provisions of the Plan
and this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly. The Plan and the prospectus
describing the Plan can be found on the Company's HR intranet. A paper copy of
the Plan and the prospectus shall be provided to the Participant upon the
Participant's written request to the Company at the address set forth in Section
13 hereof.


11.Compliance with Laws and Regulations.
(a)    The Performance Share Units and the obligation of the Company to deliver
any Shares hereunder shall be subject in all respects to (i) all applicable
Federal and state laws, rules and regulations; and (ii) any registration,
qualification, approvals or other requirements imposed by any government or
regulatory agency or body which the Committee shall, in its discretion,
determine to be necessary or applicable. Moreover, the Company shall not deliver
any certificates or other indicia of ownership for Shares to the Participant or
any other person pursuant to this Agreement if doing so would be contrary to
applicable law. If at any time the Company determines, in its discretion, that
the listing, registration or qualification of Shares upon any national
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable, the
Company shall not be required to deliver any certificates or other indicia of
ownership for Shares to the Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.
(b)    It is intended that any Shares hereunder shall have been registered under
the Securities Act. If the Participant is an “affiliate” of the Company, as that
term is defined in Rule 144 under the Securities Act (“Rule 144”), the
Participant may not sell such Shares received except in compliance with Rule
144. Certificates representing Shares issued to an “affiliate” of the Company
may bear a legend setting forth such restrictions on the disposition or transfer
of the Shares as the Company deems appropriate to comply with federal and state
securities laws.
(c)    If at any time the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is acquiring the Shares acquired
under this Agreement for the Participant's own account, for investment only and
not with a view to the resale or distribution thereof, and represents and agrees
that any subsequent offer for sale or distribution of any kind of such Shares
shall be made only pursuant to either (i) a registration statement on an
appropriate form under the Securities Act, which registration statement has
become effective and is current with regard to the Shares being offered or sold;
or (ii) a specific exemption from the registration requirements of the
Securities Act, but in claiming such exemption the Participant shall, prior to
any offer for sale of such Shares, obtain a prior favorable written opinion, in
form and substance satisfactory to the Company, from counsel for or approved by
the Company, as to the applicability of such exemption thereto.
12.Recoupment Policy. The Participant acknowledges that the incentive
compensation covered by this Award Agreement and the Performance Share Units
granted hereunder are subject to Sections 20 and 21 of the Plan, including the
Company's recoupment policy, as may be amended or superseded from time to time
by the Board or the Committee or otherwise in response to changes in applicable
laws, rules or regulations.




--------------------------------------------------------------------------------




13.Notices. All notices by the Participant or the Participant's successors or
permitted assigns shall be addressed to JetBlue Airways Corporation, 27-01
Queens Plaza North, Long Island City, New York 11101, Attention: [Chief
Financial Officer], or such other address as the Company may from time to time
specify. All notices to the Participant shall be addressed to the Participant at
the Participant's address in the Company's records.
14.Other Plans. The Participant acknowledges that any income derived from the
Earned Performance Share Units shall not affect the Participant's participation
in, or benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.
15.Section 409A. This Agreement and any payment or delivery of Shares under this
Agreement are intended to comply with Section 409A of the Code and shall be
administered and construed in accordance with such intent. In furtherance, and
not in limitation, of the foregoing: (a) in no event may the Participant
designate, directly or indirectly, the calendar year of any payment or delivery
of Shares to be made hereunder; and (b) notwithstanding any other provision of
this Agreement to the contrary, a Termination of Service hereunder shall mean
and be interpreted consistent with a “separation from service” within the
meaning of Code Section 409A with respect to any payment or delivery of Shares
hereunder that constitutes a “deferral of compensation” under Code Section 409A
that becomes due on account of such separation from service.
16.Electronic Delivery And Signatures. The Company may, in its sole discretion,
decide to deliver any documents related to the Performance Share Units, this
Agreement or to participation in the Plan or to future grants that may be made
under the Plan by electronic means or to request the Participant's consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company. If
the Company establishes procedures of an electronic signature system for
delivery and acceptance of Plan documents (including this Agreement or any Award
Agreement like this Agreement), the Participant hereby consents to such
procedures and agrees that his or her electronic signature is the same as, and
shall have the same force and effect as, his manual signature.




[•] indicates redacted confidential commercial information.


